Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

BUFFALO INVESTOR I, LP,

BUFFALO INVESTOR II, LP

AND

SEMGROUP CORPORATION

dated as of July 17, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1   1.1.    Definitions      1  
ARTICLE II REGISTRATION RIGHTS      5   2.1.    Registration      5   2.2.   
Piggyback Rights      7   2.3.    Registration Procedure      9   2.4.   
Conditions to Offerings      13   2.5.    Suspension Period      14   2.6.   
Registration Expenses      14   2.7.    Indemnification; Contribution      15  
2.8.    Rule 144      17   ARTICLE III TRANSFER RESTRICTIONS; VOTING      18  
3.1.    Transfers      18   3.2.    Restrictions on Public Sales      18   3.3.
   Agreement to Vote Registrable Securities      19   3.4.    Restrictions on
Hedging      19   ARTICLE IV GENERAL PROVISIONS      19   4.1.    Notices     
19   4.2.    Expenses      20   4.3.    Amendments; Waivers      20   4.4.   
Interpretation      20   4.5.    Severability      21   4.6.    Facsimiles;
Counterparts      21   4.7.    Entire Understanding; No Third-Party
Beneficiaries      21   4.8.    Governing Law      22   4.9.    Assignment     
22   4.10.    Specific Performance      23   4.11.    Termination      23  

Exhibits

Exhibit A – Form of Joinder

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 17, 2017
(the “Effective Date”), is made and entered into by and among Buffalo Investor
I, LP, a Delaware limited partnership (“Buffalo I”), Buffalo Investor II, LP, a
Delaware limited partnership (“Buffalo II”, and together with Buffalo I, the
“Sellers”) and SemGroup Corporation, a Delaware corporation (the “Company”).

Each party to this Agreement (including any party made a party to this Agreement
through the execution of a joinder to this Agreement) is sometimes referred to
individually in this Agreement as a “Party” and all of the parties to this
Agreement are sometimes collectively referred to in this Agreement as the
“Parties.”

R E C I T A L S

WHEREAS, the Sellers and the Company are parties to that certain Purchase and
Sale Agreement, dated as of June 5, 2017, by and among the Sellers, the Company,
Beachhead I LLC, a Delaware limited liability company, and Beachhead II LLC, a
Delaware limited liability company, (the “Purchase Agreement”);

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the parties thereto to consummate the transactions contemplated
by the Purchase Agreement; and

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Sellers pursuant to the Purchase
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. As used in and for purposes of this Agreement, the following
terms have the following meanings:

“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limiting the foregoing, for the purposes of this Agreement, any managed
investment funds or other investment vehicles shall be considered Affiliates.

“Agreed Securities Exchange” means the New York Stock Exchange.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Agreement, as amended from time to time.

“beneficial owner” and words of similar import have the meaning assigned to such
terms in Rule 13d-3 promulgated under the Exchange Act as in effect on the
Effective Date.

“Block Trade” means any sales in privately negotiated transactions to one or
more purchasers, in a block trade in which a broker-dealer may seek to sell
securities as an agent but may position and sell a portion of the block as
principal, in purchases by a broker-dealer as principal and resale by the
broker-dealer for its account, in transactions in which the broker solicits
purchasers, or directly to one or more purchasers or through agents.

“Buffalo I” has the meaning set forth in the preamble to this Agreement.

“Buffalo II” has the meaning set forth in the preamble to this Agreement.

“Business Day” means any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day on which banks are not required or
authorized to close in the City of Houston in the United States of America.

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

“Company” has the meaning set forth in the preamble to this Agreement.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Effectiveness Period” has the meaning set forth in Section 2.1(a).

“Equity Interests” means any type of equity ownership in the Company, or right
to acquire any equity ownership in the Company, including SemGroup Common Shares
or other shares or a similar security, or any other interest entitling the
holder thereof to participate in dividends or otherwise granting any other
economic, voting or other rights, obligations, benefits or interests in, or
attaching to, such interests.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Floor” has the meaning set forth in Section 2.1(b).

“Governmental Entity” means any (i) nation, region, state, province, county,
city, town, village, district or other jurisdiction, (ii) federal, state, local,
municipal, foreign or other government, (iii) governmental or quasi-governmental
body of any nature (including any governmental agency, branch, department, court
or tribunal, or other entities), (iv) multinational organization or body or
(v) body entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.

“Included Registrable Securities” has the meaning set forth in Section 2.2.

 

2



--------------------------------------------------------------------------------

“Indemnifying Party” has the meaning set forth in Section 2.8(c).

“Inspectors” has the meaning set forth in Section 2.3(n).

“Law” means any law, statute, code, ordinance, order, rule, rule of common law,
regulation, judgment, decree or injunction, of any Governmental Entity.

“Losses” means any and all losses, claims, damages, liabilities, obligations,
costs and expenses (including as a result of any notices, actions, suits,
proceedings, claims, demands, assessments, judgments, awards, costs, penalties,
taxes and reasonable out-of-pocket expenses, including reasonable attorneys’
fees).

“Marketed Offering” has the meaning set forth in Section 2.1(b).

“Offering Expenses” has the meaning set forth in Section 2.6.

“Opt-Out Notice” has the meaning set forth in Section 2.2.

“Participating Shareholders” has the meaning set forth in Section 2.1(b).

“Participating Shareholder Indemnified Persons” has the meaning set forth in
Section 2.8(a).

“Party” has the meaning set forth in the preamble to this Agreement.

“Person” means any natural person, group (including a “group” under
Section 13(d) of the Exchange Act), corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Entity.

“Prospectus” means the prospectus (including any preliminary prospectus and any
final prospectus) included in any Registration Statement, as amended or
supplemented by any free writing prospectus, whether or not required to be filed
with the SEC, prospectus supplement with respect to the terms of the offering of
any portion of the Registrable Securities covered by the Registration Statement
and by all other amendments and supplements to the prospectus, and all material
incorporated by reference in such prospectus.

“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

“Qualified Offering” means a transaction (including an offering pursuant to an
effective Registration Statement) in which Registrable Securities are sold to an
underwriter for reoffering and resale to the public, an offering that is a
“bought deal” with one or more investment banks, a Block Trade or other sale of
shares to one or more purchasers in a limited offering or sales process.

“Qualified Offering Request” has the meaning set forth in Section 2.1(b).

 

 

3



--------------------------------------------------------------------------------

“Records” has the meaning set forth in Section 2.3(n).

“Registrable Securities” means all SemGroup Common Shares received by the
Sellers pursuant to the Purchase Agreement, that are beneficially owned by
Shareholders, and any Equity Interests issued as a dividend or other
distribution with respect to, or in exchange for, or in replacement of, such
SemGroup Common Shares; provided, however, that a Registrable Security shall
cease to be a Registrable Security when (a) such Registrable Security has been
sold pursuant to an effective Registration Statement under the Securities Act,
(b) such Registrable Security has been sold pursuant to Rule 144 (or any similar
provision then in force under the Securities Act) and the transferee thereof
does not receive “restricted securities” as defined in Rule 144, (c) such
Registrable Security shall have ceased to be outstanding; (d) such Registrable
Security has been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of the securities or
(e) when a Shareholder (other than Sellers or any of their respective
Affiliates) is able to dispose of such Registrable Security held by it pursuant
to Rule 144 under the Securities Act without any limitation.

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement,
including the prospectus, amendments and supplements to such registration
statement, including pre- and post-effective amendments, and all exhibits and
all material incorporated by reference in such registration statement.

“Representative” means, with respect to any Person, such Person’s, or such
Person’s Subsidiaries’, directors, officers, employees, accountants, investment
bankers, commercial bank lenders, attorneys and other advisors or
representatives (including the employees or attorneys of such accountants,
investment bankers or attorneys).

“Rule 144” means Rule 144 promulgated under the Securities Act or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such rule.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Sellers” has the meaning set forth in the preamble to this Agreement.

“Selling Expenses” has the meaning set forth in Section 2.8(b).

“SemGroup Common Shares” means shares of Class A Common Stock, par value $0.01
per share, of the Company.

“Shareholders” means the Sellers and transferees to whom a Shareholder transfers
shares and related rights under this Agreement in accordance with Article III of
this Agreement.

“Shelf Registration” has the meaning set forth in Section 2.1(a).

 

 

4



--------------------------------------------------------------------------------

“Special Approval Item” means solely the proposal submitted for approval at the
Company’s 2018 annual meeting of stockholders with respect to an increase in the
authorized capital stock of the Company, which proposal will not include
approval of any shareholder rights plan, “poison pill” or any similar takeover
defense proposal.

“Suspension Period” has the meaning set forth in Section 2.5(a).

“Violation” has the meaning set forth in Section 2.8(a).

ARTICLE II

REGISTRATION RIGHTS

2.1. Registration.

(a) With respect to all of the Registrable Securities held by the Shareholders,
the Company shall (A) prepare and file a Registration Statement on Form S-3 (or,
in the event Form S-3 is unavailable to the Company, then on Form S-1) (the
“Shelf Registration”) as permitted by Rule 415 of the Securities Act (or such
other similar rule as is then applicable) for the public resale of the
Registrable Securities then outstanding on a delayed or continuous basis, and
(B) use reasonable best efforts to cause such Registration Statement to be
declared effective by the SEC not later than ninety (90) days after the Closing
Date and in any event as soon as practicable after such filing. The Company
shall use reasonable best efforts to cause each Registration Statement filed
pursuant to this Section 2.1(a) to be effective, supplemented, amended or
replaced to the extent necessary to ensure that it is available for the resale
of all Registrable Securities by the Shareholders until the earliest of the date
that (i) all Registrable Securities covered by the Registration Statement have
been distributed in the manner set forth and as contemplated in such
Registration Statement and (ii) there are no longer any Registrable Securities
outstanding (the “Effectiveness Period”). The Company shall keep the
Shareholders reasonably informed regarding filings made pursuant to this
Section 2.1(a), including by, to the extent reasonably practicable, providing
the Shareholders an opportunity to review such filings in advance of their
submission to the SEC.

(b) In the event that a Shareholder elects to dispose of Registrable Securities
pursuant to a Qualified Offering of Registrable Securities (the “Participating
Shareholders”), the Company shall, at the request of the Participating
Shareholders (a “Qualified Offering Request”), file a prospectus supplement, as
soon as reasonably practicable, that shall be deemed to be part of a
Registration Statement filed pursuant to Section 2.1(a) that is useable for a
resale of Registrable Securities by the Participating Shareholders conducted
pursuant to such Qualified Offering. The Qualified Offering Request will specify
the aggregate value of the Registrable Securities proposed by the Participating
Shareholders to be included in such Qualified Offering (calculated based on the
volume-weighted average trading price of the SemGroup Common Shares for the 20
Business Days prior to the date of the Qualified Offering Request), which
aggregate value may not be less than $50 million (the “Floor”). Subject to the
Floor, Participating Shareholders may change the number of Registrable
Securities proposed to be offered in any Qualified Offering at any time prior to
commencement thereof. Participating Shareholders will be permitted to rescind a
Qualified Offering Request at any time prior to the public announcement of the
Qualified Offering; provided, that (i) the Participating Shareholders reimburse
the

 

5



--------------------------------------------------------------------------------

Company for all reasonable, out-of-pocket expenses incurred by the Company in
connection with such Qualified Offering and (ii) the Shareholders will not be
entitled to submit a Qualified Offering Request during the sixty (60) day period
following the date of the rescission. In connection with each Qualified Offering
pursuant to this Section 2.1(b), the Participating Shareholders delivering the
Qualified Offering Request will determine (A) the plan of distribution, (B) such
other matters affecting the structure and marketing of the Qualified Offering,
and (C) the lead underwriter or underwriters and lead book runner(s), if any,
provided that such underwriter(s) and lead book runner(s) are lenders under the
Company’s Amended and Restated Credit Agreement, dated as of September 30, 2016,
by and among the Company, as borrower, the guarantors named therein, the lenders
named therein, and Wells Fargo Bank, National Association, as administrative
agent. The Company and all Participating Shareholders proposing to distribute
their Registrable Securities through such Qualified Offering shall enter into an
underwriting agreement in reasonable and customary form, and such other
reasonable and customary agreements, including, but not limited to, custody
agreements and lock-up agreements, reasonably requested by the lead
underwriter(s), so long as all Participating Shareholders participating in such
Qualified Offering are required to enter into substantially similar custody
agreements or lock-up agreements, as the case may be. Participating Shareholders
may require the Company to effect up to four (4) Qualified Offerings where the
plan of distribution includes a customary “road show” or other substantial
marketing effort by the Company and the underwriter(s) or requires customary
cooperation of the Company for one or more underwriters to establish a due
diligence defense (a “Marketed Offering”) in any 365-day period (it being
acknowledged and agreed by the Parties that Participating Shareholders may
otherwise make an unlimited number of requests for Qualified Offerings not
involving a Marketed Offering, such as a Block Trade).

(c) The Company further agrees to use reasonable best efforts to supplement or
make amendments to each Registration Statement filed pursuant to Section 2.1(a)
as may be necessary to keep such Registration Statement effective for the
Effectiveness Period, including (i) to respond to the comments of the SEC, if
any, (ii) as may be required by the registration form utilized by the Company
for such Registration Statement or by the instructions to such registration
form, (iii) as may be required by the Securities Act or (iv) as may be
reasonably requested in writing by the Participating Shareholders or any
underwriter, which may include amendments to reflect any specific plan of
distribution or sale, sales in the over-the-counter market or any national
securities exchange, or a distribution or sale to be made pursuant to a Block
Trade. The Company agrees to furnish to the Participating Shareholders copies of
any such supplement or amendment reasonably promptly after it is first being
used or filed with the SEC. The Company agrees that any Registration Statement
(including any prospectus contained therein) and any post-effective amendment
thereto (including, in each case, the documents incorporated therein by
reference), when it becomes or is declared effective or is filed with the SEC,
will comply as to form in all material respects with all applicable requirements
of the Securities Act and the Exchange Act and will not, as of each effective
date of such Registration Statement or post-effective amendment and as of each
filing date, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading (and, in the case of any prospectus contained in such
Registration Statement, in the light of the circumstances under which a
statement is made). As soon as practicable following the effective date of a
Registration Statement, but in any event

 

6



--------------------------------------------------------------------------------

within one (1) Business Day of such date, the Company shall notify the
Shareholders of the effectiveness of such Registration Statement. If, at any
time, a Shelf Registration ceases to be effective, the Company shall use its
best efforts to file and use its reasonable best efforts to cause to become
effective a new “evergreen” shelf Registration Statement providing for an
offering to be made on a continuous basis of the Registrable Securities. Such
shelf Registration Statement shall be filed on Form S-3 or, if Form S-3 is
unavailable to the Company, on Form S-1.

(d) Subject to the following sentence, the Company may include solely in any
Marketed Offering any securities of the Company for its own account or for the
account of any holders of SemGroup Common Shares. Any sale of such securities in
any underwritten offering for the Company’s account or the account of any such
holders shall be on the same terms as the sale of securities by the
Participating Shareholders in such offering. Notwithstanding anything to the
contrary contained herein, if the lead underwriter or underwriters of a Marketed
Offering advise the Participating Shareholders that, in their reasonable opinion
the number of Equity Interests (including any Registrable Securities) that the
Company, the Participating Shareholders and any other Persons intend to include
in any Marketed Offering is such that the success of any such offering would be
adversely affected, including with respect to the price at which the securities
can be sold, then the number of SemGroup Common Shares or other Equity Interests
to be included in the Marketed Offering for the account of the Company, the
Participating Shareholders and any other Persons will be reduced to the extent
necessary to reduce the total number of securities to be included in any such
Marketed Offering to the number recommended by such lead underwriter(s);
provided, however, that such reduction shall be made: (i) first, to remove or
reduce any SemGroup Common Shares or other Equity Interests proposed to be
offered by the Company for its own account, (ii) second, to remove or reduce pro
rata among any holders of SemGroup Common Shares or other Equity Interests other
than the Participating Shareholders any SemGroup Common Shares or other Equity
Interests requested to be registered or disposed of by them, as applicable, and
(iii) third, to remove or reduce pro rata among the Participating Shareholders,
on the basis of the number of SemGroup Common Shares or other Equity Interests
requested to be registered or disposed of by them, as applicable, so that the
total number of Equity Interests to be included in any such offering for the
account of all such Persons will not exceed the number recommended by such lead
underwriter(s).

2.2. Piggyback Rights. So long as a Shareholder has Registrable Securities, if
at any time the Company proposes to sell or dispose of SemGroup Common Shares
for its own account and/or for another Person in an underwritten offering
(which, for the avoidance of doubt, shall not include an at-the-market offering
or distribution), other than (a) a registration relating solely to employee
benefit plans, (b) a registration relating solely to a Rule 145 transaction or
(c) a registration statement on any registration form which does not permit
secondary sales, then as soon as reasonably practicable following the engagement
of counsel by the Company to prepare the documents to be used in connection with
the underwritten offering, the Company shall give notice (which may be limited
to notification by electronic mail and shall state the intended method of
distribution) of such proposed underwritten offering to each Shareholder holding
(individually or in the aggregate with its Affiliates who are also Shareholders)
at least $10 million of the then-outstanding Registrable Securities (calculated
based on the volume-weighted average trading price of the SemGroup Common Shares
for the twenty (20) Business Days prior to the date of such notice) and such
notice shall offer such Shareholders the opportunity to

 

7



--------------------------------------------------------------------------------

include in such underwritten offering such number of Registrable Securities (the
“Included Registrable Securities”) as each such Shareholder may request in
writing; provided, however, that if the Company has been advised by the lead
underwriter or underwriters for such underwritten offering that, in their
reasonable opinion, the inclusion of the Included Registrable Securities in the
underwritten offering will have an adverse effect on the price at which the
securities can be sold in the underwritten offering, then (1) if no Registrable
Securities can be included in the underwritten offering in the written opinion
of the lead underwriter or underwriters, the Company shall not be required to
offer such opportunity to the Shareholders (but, for the avoidance of doubt,
shall nevertheless be required to notify the Shareholders of such offering in
accordance with the foregoing) or (2) if any Registrable Securities can be
included in the underwritten offering in the opinion of the lead underwriter or
underwriters, then the number of SemGroup Common Shares or other Equity
Interests to be included in the underwritten offering for the account of the
Company, the Participating Shareholders and any other Persons participating in
such offering will be reduced to the extent necessary to reduce the total number
of securities to be included in any such underwritten offering to the number
recommended by such lead underwriter(s); provided, however, that such reduction
shall be made: (i) first, to remove or reduce pro rata among the Participating
Shareholders and any Person participating in such offering, on the basis of the
number of SemGroup Common Shares or other Equity Interests requested to be
registered or disposed of, as applicable and (ii) second, to remove or reduce
any SemGroup Common Shares or other Equity Interests proposed to be offered by
the Company for its own account, so that the total number of Equity Interests to
be included in any such offering for the account of all such Persons will not
exceed the number recommended by such lead underwriter(s). Any sale of such
securities in any offering for the account of any Participating Shareholder or
the account of such other Persons shall be on the same terms as the sale of
securities by the Company in such offering. Any notice required to be provided
in this Section 2.2 to Shareholders shall be provided on a Business Day pursuant
to Section 4.1 hereof and receipt of such notice shall be confirmed in writing
by the Shareholder. Each such Shareholder shall then have four (4) Business Days
(or one (1) Business Day in connection with any overnight, single day marketed
or bought underwritten offering) after notice has been delivered to request in
writing the inclusion of Registrable Securities in the underwritten offering,
which request shall include the amount of Registrable Securities to be included.
If no written request for inclusion from a Shareholder is received within the
specified time, each such Shareholder shall have no further right to participate
in such underwritten offering (but, for the avoidance of doubt, shall
nevertheless continue to have the right to include Registrable Securities in any
subsequent Registration Statement as may be filed by the Company, upon the terms
and conditions set forth in this Agreement). If, at any time after giving
written notice of its intention to undertake a underwritten offering and prior
to the closing of such underwritten offering, the Company shall determine for
any reason not to undertake or to delay such underwritten offering, the Company
shall give written notice of such determination to the Shareholders and, (x) in
the case of a determination not to undertake such underwritten offering, shall
be relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated underwritten offering, and (y) in the case of a
determination to delay such underwritten offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the underwritten offering; provided that in the event such delay exceeds two
(2) months after notice is delivered by a Participating Shareholder to request
the inclusion of Registrable Securities in the underwritten offering, the
Company shall be required to provide

 

8



--------------------------------------------------------------------------------

notice again to the Shareholders no later than five (5) Business Days (or two
(2) Business Days in connection with any overnight or bought underwritten
offering) prior to the commencement of the underwritten offering. Any
Shareholder shall have the right to withdraw such Shareholder’s request for
inclusion of such Shareholder’s Registrable Securities in such underwritten
offering by giving written notice to the Company of such withdrawal at or prior
to the time of pricing of such underwritten offering. Any Shareholder may
deliver written notice (an “Opt-Out Notice”) to the Company requesting that such
Shareholder not receive notice from the Company of any proposed underwritten
offering; provided, however, that such Shareholder may later revoke any such
Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from a
Shareholder (but only for so long as such notice is not subsequently revoked),
the Company shall not be required to deliver any notice to such Shareholder
pursuant to this Section 2.2 and such Shareholder shall not be entitled to
participate in underwritten offerings by the Company pursuant to this
Section 2.2. Any Shareholder participating in a underwritten offering pursuant
to this Section 2.2 shall be a “Participating Shareholder” for the purposes of
this Agreement.

2.3. Registration Procedure. Subject to the provisions of Section 2.1 and 2.2,
if and whenever the Company is required by the provisions of this Agreement to
effect or cause a registration of Registrable Securities, the Company shall use
its reasonable best efforts to effect, as soon as practicable (or, to the extent
a specific time period is provided herein, in accordance with such time period),
in accordance with the intended method(s) of distribution, the registration of
such Registrable Securities. Without limiting the generality of the foregoing,
in connection with the registration of the sale of Registrable Securities
pursuant to this Agreement, the Company will as promptly as reasonably
practicable:

(a) prepare and file with the SEC, (i) a Registration Statement, and use its
reasonable best efforts to cause such Registration Statement to become effective
within the time periods specified herein and to remain effective under the
Securities Act and as required by the terms of this Agreement; provided,
however, that the Company may discontinue any registration of its securities
which are not Registrable Securities at any time prior to the effective date of
the Registration Statement relating thereto and (ii) such amendments and
supplements to such Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary to comply with the
provisions of the Securities Act with respect to the distribution of all
securities covered by such Registration Statement;

(b) furnish to each Participating Shareholder participating in an underwritten
offering without charge, within a reasonable time prior to the filing of a
Registration Statement, copies of such Registration Statement as it is proposed
to be filed, and thereafter such number of copies of such Registration
Statement, each amendment and supplement thereto (in each case including all
exhibits thereto, including each preliminary prospectus), copies of any and all
transmittal letters or other correspondence with the SEC relating to such
Registration Statement and such other documents in such quantities as such
Participating Shareholder may reasonably request from time to time in order to
facilitate the disposition of such Registrable Securities, and give each
Participating Shareholder and its Representatives a reasonable opportunity to
review and comment on the same prior to filing any such documents;

 

9



--------------------------------------------------------------------------------

(c) (i) cause the Company’s Representatives to supply all information reasonably
requested by a Participating Shareholder, any underwriter, or its
Representatives in connection with the Registration Statement and (ii) provide
each Participating Shareholder, any underwriter and its Representatives with the
opportunity to participate in the preparation of such Registration Statement and
the related Prospectus;

(d) if applicable, use reasonable best efforts to register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as a Participating Shareholder and the underwriters of the
securities being registered, if applicable, reasonably request and do any and
all other acts and things as may be reasonably necessary or advisable to enable
a Participating Shareholder to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall in
no event be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this paragraph (d),
(ii) subject itself to taxation in any jurisdiction where it is not otherwise
then so subject, or (iii) consent to general service of process in any
jurisdiction where it is not then so subject;

(e) use all reasonable efforts to cause each Registration Statement (including
the prospectus included therein) and any post-effective amendments thereto, as
of the effective date of such Registration Statement or post-effective amendment
and as of the date of the prospectus and during the distribution of the related
Registrable Securities, (x) to comply in all material respects with the
requirements of the Securities Act and the rules and regulations of the SEC and
(y) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading;

(f) notify each Participating Shareholder at any time when a prospectus relating
to Registrable Securities is required to be delivered under the Securities Act,
of the happening of any event as a result of which the Prospectus included in a
Registration Statement or the Registration Statement or amendment or supplement
relating to such Registrable Securities contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the Company will promptly
prepare and file with the SEC a supplement or amendment to such prospectus and
Registration Statement (and comply fully with the applicable provisions of Rules
424, 430A and 430B under the Securities Act in a timely manner) so that, as
thereafter delivered to the purchasers of the Registrable Securities, such
prospectus and Registration Statement will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(g) use all reasonable efforts to prevent the issuance of any stop order,
injunction or other order or requirement suspending the effectiveness of the
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Registrable Securities
for offering or sale in any jurisdiction, or the initiation of any proceeding
for any of the preceding purposes and advise any underwriters and each
Participating Shareholder promptly, and if requested by such Participating
Shareholder, confirm such advice

 

10



--------------------------------------------------------------------------------

in writing, of any such stop order, injunction or other order or requirement,
suspension or proceeding. If at any time the SEC shall issue any stop order,
injunction or other order or requirement suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order, injunction or other order or requirement
suspending the qualification or exemption from qualification of the Registrable
Securities under state securities or “blue sky” laws or any proceedings are
initiated for any of the preceding purposes, the Company shall use reasonable
best efforts to obtain the withdrawal or lifting of such order or termination of
such proceedings as promptly as practicable;

(h) use reasonable best efforts to cause such Registrable Securities to be
registered with or approved by such other Governmental Entities as may be
necessary by virtue of the business and operations of the Company to enable each
Participating Shareholder to consummate the disposition of such Registrable
Securities; provided, however, that the Company shall in no event be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph (h), (ii) subject itself
to taxation in any jurisdiction where it is not otherwise then so subject, or
(iii) consent to general service of process in any jurisdiction where it is not
then so subject;

(i) enter into customary agreements and use reasonable best efforts to take such
other actions as are reasonably requested by each Participating Shareholder and
are consistent with the other obligations of the Company hereunder in order to
expedite or facilitate any underwritten offering;

(j) if requested by a Participating Shareholder, promptly include in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, and subject to the provisions of this Agreement, such
information as such Participating Shareholder may reasonably request to have
included therein, including any terms of the underwritten offering and related
plan of distribution as specified by the Participating Shareholders, and make
all required filings of such prospectus supplement or post-effective amendment
as soon as practicable after the Company is notified of the matters to be
included in such prospectus supplement or post-effective amendment;

(k) otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the SEC and make generally available to its security holders,
within the required time period, an earnings statement covering a period of
twelve (12) months, beginning with the first fiscal quarter after the effective
date of the Registration Statement relating to such Registrable Securities (as
the term “effective date” is defined in Rule 158(c) under the Securities Act),
which earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder or any successor provisions thereto;

(l) use reasonable best efforts to provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement not later than the effective date of such Registration Statement;

 

11



--------------------------------------------------------------------------------

(m) cooperate with any Participating Shareholder and any underwriter to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold under the Registration Statement in a form
eligible for deposit with The Depository Trust Company not bearing any
restrictive legends and not subject to any stop transfer order with any transfer
agent, and cause such Registrable Securities to be issued in such denominations
and registered in such names as the lead Shareholder may request in writing in
connection with the closing of any sale of Registrable Securities;

(n) use reasonable best efforts to cause such Registrable Securities to be
listed or quoted on the Agreed Securities Exchange or, if SemGroup Common Shares
are not then listed on the Agreed Securities Exchange, then on such other
securities exchange or national quotation system on which the SemGroup Common
Shares are then listed or quoted; and

(o) make available for inspection by any Participating Shareholder, any
underwriter participating in any disposition pursuant to such underwritten
offering and any attorney, accountant or other professional retained by any such
Participating Shareholder or underwriter (collectively, the “Inspectors”),
during normal business hours, all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
as shall be reasonably requested, and cause the Company’s officers, directors
and employees to supply all information reasonably requested by any such
Inspector in connection with establishing a defense under Section 11 of the
Securities Act with respect to a Registration Statement pursuant to such
underwritten offering (subject to, if requested by the Company, the
Participating Shareholders and such underwriters entering into customary
confidentiality agreements in form and substance reasonably acceptable to the
Company); provided, however, that the foregoing inspecting and information
gathering on behalf of the Participating Shareholders shall be conducted by one
counsel designated by Sellers; and provided further that each such Inspector
shall be required to maintain in confidence and not to disclose to any other
person (other than each Participating Shareholder and its counsel) any
information or records reasonably designated by the Company as being
confidential, except as required by Law or to establish a due diligence defense;

(p) the Company will cooperate with each Participating Shareholder and each
underwriter in effecting any underwritten offering as promptly as reasonably
practicable following receipt of a Qualified Offering Request. In connection
with any underwritten offering initiated by the Company and not made pursuant to
Section 2.1(b), the Company shall be entitled to select the lead underwriter or
underwriters. In furtherance of an underwritten offering, the Company will use
reasonable best efforts to obtain and deliver to each underwriter and
Participating Shareholder a comfort letter (and bring-down comfort letter) from
the independent registered public accounting firm for the Company (and
additional comfort letters (and bring-down comfort letters) from the independent
registered public accounting firm for any company acquired by the Company whose
financial statements are included or incorporated by reference in the
Registration Statement) in customary form and covering such matters as are
customarily covered by comfort letters as such underwriter and Participating
Shareholder may reasonably request. The Company will use reasonable best efforts
to obtain and deliver to each underwriter and Shareholder a Rule 10b-5 statement
and legal opinion from the Company’s counsel in customary form and covering such
matters as are customarily covered by Rule 10b-5 statements and legal opinions
delivered to underwriters in underwritten offerings as such underwriter and/or
Participating Shareholder may reasonably request. The Company and all
Participating Shareholders proposing to distribute their Registrable Securities
through an underwritten offering

 

12



--------------------------------------------------------------------------------

initiated by the Company shall enter into an underwriting agreement in customary
form, and such other agreements, including, but not limited to, custody
agreements and lock-up agreements, requested by the lead underwriter(s), so long
as all Participating Shareholders participating in such underwritten offering
are required to enter into substantially similar custody agreements or lock-up
agreements, as the case may be; provided that no Participating Shareholder shall
be required to make any representations or warranties or give any indemnities
other than those related to title and ownership of, and power and authority to
transfer, shares and as to the accuracy and completeness of statements made in a
registration statement, prospectus or other document in reliance upon, and in
conformity with, written information prepared and furnished to the Company or
the lead underwriter(s) by such Participating Shareholder pertaining exclusively
to such Participating Shareholder and expressly for inclusion in such
registration statement, prospectus or other document; and

(q) to the extent the lead underwriter(s) of an underwritten offering shall
request, have appropriate officers of the Company prepare and make presentations
as part of a customary “road show”, which may be videotaped or otherwise
electronically delivered, and other information meetings reasonably organized by
the underwriters, in each case upon reasonable advance notice and at mutually
agreed times and otherwise use its reasonable best efforts to cooperate as
reasonably requested by the Participating Shareholders and the underwriters in
the offering, marketing or selling of the Registrable Securities, provided,
however, that the Company shall only be required, following a written request
from the Participating Shareholders, to participate in any “road show” twice in
any 365-day period.

2.4. Conditions to Offerings.

(a) The obligations of the Company to take the actions contemplated by
Section 2.1 and Section 2.2 with respect to an offering of Registrable
Securities will be subject to the following conditions:

(i) the Company may require any Participating Shareholder to furnish to the
Company such information regarding each Participating Shareholder, the
Registrable Securities or the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing, in each case to the
extent reasonably required by the Securities Act and the rules and regulations
promulgated thereunder, or under state securities or “blue sky” laws; and

(ii) in the event of an underwritten offering, each Participating Shareholder,
together with the Company and any other holders of the Company’s securities
proposing to include securities in such underwritten offering, will enter into a
customary underwriting agreement with the underwriter or underwriters selected
for such underwriting, as well as such other documents customary in similar
offerings including lock-up agreements.

 

13



--------------------------------------------------------------------------------

(b) Each Participating Shareholder agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 2.3(e) or 2.3(g) or a condition described in Section 2.5, such
Participating Shareholder will forthwith discontinue disposition of such
Registrable Securities pursuant to the Registration Statement covering the sale
of such Registrable Securities until such Participating Shareholder’s receipt of
the copies of the supplemented or amended Prospectus contemplated by
Section 2.3(e) or notice from the Company of the termination of the stop order
or Suspension Period.

2.5. Suspension Period.

(a) Notwithstanding anything to the contrary contained in this Agreement, if the
Company determines in good faith (because of the existence of, or in
anticipation of, any material acquisition, debt or equity financing or other
material transaction involving the Company that is required to be disclosed in
the Registration Statement or the prospectus contained therein and the
disclosure of which would be materially adverse to the Company, or the inability
to prepare any required financial statements without undue burden on the
Company) that effecting an underwritten offering would be materially detrimental
to the Company or the holders of SemGroup Common Shares, then the Company shall
be entitled to postpone any such underwritten offering for the shortest
reasonable period of time, in any event not to exceed sixty (60) consecutive
days (a “Suspension Period”); provided, however, that no more than two
Suspension Periods (of not more than ninety (90) days in the aggregate) may
occur in any 365-day period. In the event of any such suspension pursuant to
this Section 2.5(a), the Company shall as promptly as practicable furnish to
each Participating Shareholder a written notice setting forth the estimated
length of the anticipated delay. The Company will notify each Participating
Shareholder promptly upon the termination of the Suspension Period.

(b) After the expiration of any Suspension Period and without any further
request from a holder of Equity Interests, the Company shall as promptly as
reasonably practicable prepare a Registration Statement or post-effective
amendment or supplement to the applicable shelf Registration Statement or
Prospectus, or any document incorporated therein by reference, or file any other
required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the Prospectus will not include a
material misstatement or omission or be not effective and useable for resale of
Registrable Securities.

2.6. Registration Expenses. All underwriting discounts, underwriting fees and
selling commissions, and fees and expenses of legal counsel to each Shareholder
will be borne by the Participating Shareholders; provided, however, that the
Company will pay the reasonable fees and expenses of one counsel to the
Shareholders as a group (which counsel shall be selected by the holders of a
majority of the Registrable Securities included in a registration or Qualified
Offering, as applicable) as provided in the subsequent sentence. All other
reasonable fees and expenses incident to an underwritten offering, including all
fees and expenses incurred by the Company in complying with securities or “blue
sky” laws, printing expenses, messenger and delivery expenses, any registration
or filing fees payable to the SEC or payable under any federal or state
securities or “blue sky” laws, the fees and expenses incurred in connection with
any listing or quoting of the securities to be registered on any national
securities exchange or automated quotation system, fees and expenses in
connection with any filing and review by the Financial Industry Regulatory
Authority, reasonable fees and disbursements of counsel for the Company and one
counsel to the Shareholders, the Company’s independent registered certified
public accounting firm and any other public accountants who are required to
deliver comfort letters (including the expenses required by or incident to such
performance), transfer taxes, fees

 

14



--------------------------------------------------------------------------------

and expenses of transfer agents and registrars or any other agent or trustee
appointed in connection with the underwritten offering, fees and expenses
relating to any analyst or investor presentations or any “road shows” undertaken
in connection with the underwritten offering, and the fees and out of pocket
expenses of other Persons, including special experts, retained by the Company
(collectively, the “Offering Expenses”) will be borne by the Company.

2.7. Indemnification; Contribution.

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, to the fullest extent
permitted by applicable Law, the Company will indemnify and hold harmless each
Participating Shareholder thereunder, its directors, officers, managers,
employees and agents and each Person, if any, who controls such Participating
Shareholder within the meaning of the Securities Act and the Exchange Act, and
its directors, officers, employees or agents (collectively, the “Participating
Shareholder Indemnified Persons”), against any Losses, joint or several, to
which such Participating Shareholder Indemnified Person may become subject under
the Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any of the following (each, a “Violation”):
(i) any untrue statement or alleged untrue statement of any material fact (in
the case of any prospectus, in light of the circumstances under which such
statement is made) contained in the Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement, free writing prospectus or final prospectus
contained therein, or any amendment or supplement thereto or any other document
incorporated by reference therein or prepared by the Company incident to such
registration, (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a prospectus, in light of the circumstances under which they
were made) not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law; and will reimburse each such Participating Shareholder
Indemnified Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that the Company will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Participating Shareholder
Indemnified Person in writing specifically for use in the Registration Statement
or such other registration statement, or prospectus supplement, as applicable.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Participating Shareholder Indemnified
Person, and shall survive the transfer of such securities by such Participating
Shareholder or termination of this Agreement.

 

15



--------------------------------------------------------------------------------

(b) By Each Participating Shareholder. To the fullest extent permitted by
applicable Law, Each Participating Shareholder agrees severally and not jointly
to indemnify and hold harmless the Company, its directors, officers, employees
and agents and each Person, if any, who controls the Company within the meaning
of the Securities Act or of the Exchange Act and its directors, officers,
employees and agents, arising (collectively, the “Company Indemnified Persons”),
against any Losses, joint or several, to which such Company Indemnified Person
may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such Losses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with information furnished in writing by such
Participating Shareholder, with respect to such Participating Shareholder,
expressly for inclusion in the Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus, prospectus
supplement, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereto; provided, however, that the liability of
each Participating Shareholder shall not be greater in amount than the dollar
amount of the proceeds (net of any underwriting discounts and selling
commissions or other costs and expenses paid by the Participating Shareholder or
allocable to the sale of the Registrable Securities (“Selling Expenses”))
received by such Participating Shareholder from the sale of the Registrable
Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by a Party hereunder of notice of the
commencement of any action (such Party, an “Indemnified Party”), such
Indemnified Party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability that it may have to any Indemnified Party other than under this
Section 2.7 except to the extent that the indemnifying party is materially
prejudiced by such failure. In any action brought against any Indemnified Party,
it shall notify the indemnifying party of the commencement thereof. The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such Indemnified Party and, after notice from the indemnifying
party to such Indemnified Party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such Indemnified
Party under this Section 2.7 for any legal expenses subsequently incurred by
such Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation, legal expenses of any local counsel that is
required to effectively defend against any such proceeding and of liaison with
counsels so selected; provided, however, that, (i) if the indemnifying party has
failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (ii) if the defendants in any such action include both the
Indemnified Party and the indemnifying party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or additional to those available
to the indemnifying party, or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the indemnifying
party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against any Indemnified Party with respect to which such Indemnified
Party is entitled to indemnification hereunder without the consent of the
Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, and does not contain an admission of wrongdoing by, the
Indemnified Party.

 

16



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 2.7 is
held by a court or government agency of competent jurisdiction to be unavailable
to any Indemnified Party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute, to the fullest extent permitted by
applicable Law, to the amount paid or payable by such Indemnified Party as a
result of such Loss in such proportion as is appropriate to reflect the relative
fault of the indemnifying party on the one hand and of such Indemnified Party on
the other in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall such Participating Shareholder be required to
contribute an aggregate amount in excess of the dollar amount of proceeds (net
of Selling Expenses) received by such Participating Shareholder from the sale of
Registrable Securities giving rise to such indemnification. The relative fault
of the indemnifying party on the one hand and the Indemnified Party on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact has been made by, or relates to, information supplied
by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
Indemnified Party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any Loss that is the subject of this paragraph. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

2.8. Rule 144. The Company agrees that it will use reasonable best efforts to
file the reports required to be filed by it under the Securities Act and the
Exchange Act and take such further action as a Shareholder may reasonably
request to enable such Shareholder to sell Registrable Securities pursuant to
the exemptions provided by Rule 144, including providing such Shareholder with
the following: a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 under the Securities Act, and of the Exchange
Act; a copy of the most recent annual or quarterly report of the Company (which
obligation the Company shall be deemed to have complied with if such report is
available on EDGAR); such other Securities Act or Exchange Act reports as such
Shareholder may reasonably request (which obligation the Company shall be deemed
to have complied with if such reports are available on EDGAR); and any other
information as may be required in order to enable such Shareholder to make sales
within the limitation of the exemptions provided by Rule 144.

 

17



--------------------------------------------------------------------------------

ARTICLE III

TRANSFER RESTRICTIONS; VOTING

3.1. Transfers. Without the prior written consent of the Company, no Shareholder
may transfer to any other Person (other than to an Affiliate of such Shareholder
who agrees to be bound by the provisions of this Article III) any SemGroup
Common Shares received by any Seller pursuant to the Purchase Agreement for a
period of ninety (90) days after the Closing Date, except (i) in connection with
any tenders, sales, transfers or other disposition in response to a bona fide
third-party takeover bid or such other acquisition transaction, in each case,
that is made to all holders of SemGroup Common Shares and (ii) the Shareholders
may enter into a written plan meeting the requirements of Rule 10b5-1 under the
Exchange Act for the transfer of SemGroup Common Shares that does not provide
for the transfer of SemGroup Common Shares during the 90-day period referred to
above. From and after the date ninety (90) days immediately following the
Closing Date, any Shareholder may transfer to any other Person any such SemGroup
Common Shares. The rights to cause the Company to register Registrable
Securities granted to the Shareholders by the Company under Article II may be
transferred or assigned by a Shareholder to one or more transferee(s) or
assignee(s) of such Registrable Securities who (a) are Affiliates of such
Shareholder or (b) hold, collectively with its or their Affiliates, after giving
effect to such transfer or assignment, at least $25 million of Registrable
Securities (calculating such value using the volume-weighted average closing
price of such Registrable Securities on the principal exchange on which such
Registrable Securities are then trading for the twenty (20) trading days
immediately preceding such transfer or assignment); provided, however, that if
the Shareholder desires to assign its rights hereunder to such transferee, the
Company shall be given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and the proposed transferee of such SemGroup Common Shares shall
have executed and delivered to the Company a joinder to this Agreement,
substantially in the form attached hereto as Exhibit A, which shall provide that
such proposed transferee shall be a “Shareholder” for purposes of this
Agreement. Any such transfer of registration rights will be effective upon valid
receipt by the Company of the documents described in the preceding sentence.

3.2. Restrictions on Public Sales. Each Shareholder agrees to enter into a
customary letter agreement with underwriters of any underwritten offering of the
Company’s securities (whether primary or secondary, and regardless of whether
any Shareholders participate in such underwritten offering), to the extent
requested by the lead underwriter(s) in writing, providing such Shareholder will
not effect any public sale or distribution of Registrable Securities during the
60 calendar day period beginning on the date of a prospectus or prospectus
supplement filed with the SEC with respect to the pricing of such underwritten
offering; provided, however, that (a) no Shareholder shall be subject to such
restrictions unless the Company and the officers or the directors thereof are
subject to the same restrictions, (b) the duration of the foregoing restrictions
shall be no longer than the duration of the shortest restriction generally
imposed by the underwriters on the Company or the officers, directors or any
other Shareholder of the Company on whom a restriction is imposed , (c) the
restrictions set forth in this Section 3.2 shall not apply to any Registrable
Securities that are sold in connection with an underwritten offering pursuant to
this Agreement and (d) any Shareholder that (together with its Affiliates)
beneficially owns less than 5% of the SemGroup Common Shares shall not be
required to enter into such letter agreement.

 

18



--------------------------------------------------------------------------------

3.3. Agreement to Vote Registrable Securities. For so long as any Shareholder
continues to hold any Registrable Securities, at each annual or special meeting
of stockholders of the Company that is called and at which action is to be taken
with respect to any matter, and at every adjournment or postponement thereof,
and on every action or approval by written consent of stockholders of the
Company, such Shareholder shall, or shall cause the holder of record on any
applicable record date to, (a) if applicable, appear at each such meeting or
otherwise cause its Registrable Securities to be counted as present thereat for
purposes of calculating a quorum and (b) vote all of such Shareholder’s
Registrable Securities in a manner consistent with the recommendation of the
Board of Directors of the Company with respect to the Special Approval Item.

3.4. Restrictions on Hedging. For 90 days after the Closing Date, without the
prior written consent of the Company, such Shareholder shall not, and shall
cause its Affiliates not to, directly or indirectly engage in any short sales or
other derivative or hedging transactions with respect to the SemGroup Common
Shares or Equity Interests that are designed to, or that might reasonably be
expected to, result in the transfer to another, in whole or in part, any of the
economic consequences of ownership of any SemGroup Common Shares or other Equity
Interests.

ARTICLE IV

GENERAL PROVISIONS

4.1. Notices. Any notice or other communication required or permitted under, or
otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been given (a) when delivered in person; (b) upon confirmation of
receipt when transmitted by an facsimile; (c) when sent by electronic mail if
sent prior to the close of business on a Business Day of the recipient; if not,
then on the next business day or (d) on the next Business Day if transmitted by
national overnight courier, in each addressed as follows::

If to the Company, to:

SemGroup Corporation

Two Warren Place

6120 S. Yale Avenue, Suite 1500

Tulsa, OK 74136-7700

Telephone: (918) 524-8100

Facsimile: (918) 524-8687

Attention: General Counsel

And a copy to (which shall not constitute notice):

Vinson & Elkins LLP

1001 Fannin, Suite 2500

Houston, Texas 77007

Telephone: (713) 758-3708

Facsimile: (713) 615-5861

Attention: David P. Oelman and Lande A. Spottswood

 

19



--------------------------------------------------------------------------------

If to the Sellers, to:

Buffalo Investor I LP

Buffalo Investor II LP

c/o Alinda Capital Partners

100 West Putnam Avenue

Greenwich, CT 06830

Attention: General Counsel

Fax: (203) 930-3880

And a copy to (which shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: David Lieberman

Facsimile: (212) 455-2502

4.2. Expenses. Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such cost or expense.

4.3. Amendments; Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by each of the Parties hereto or, in the case of a
waiver, by the Party against whom the waiver is to be effective. No failure or
delay by any Party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

4.4. Interpretation. In this Agreement, except as context may otherwise require,
references:

(a) to the Preamble, Recitals, Sections, or Exhibits are to the Preamble to, a
Recital or Section of, or Exhibit to, this Agreement;

(b) to this Agreement are to this Agreement and the Exhibits to it, taken as a
whole;

(c) to any agreement (including this Agreement), contract, statute or regulation
are to the agreement, contract, statute or regulation as amended, modified,
supplemented, restated or replaced from time to time (in the case of an
agreement or contract, to the extent permitted by the terms thereof); and to any
section of any statute or regulation include any successor to the section;

(d) to any Governmental Entity includes any successor to that Governmental
Entity;

(e) to a Person are also to its permitted successors and assigns;

(f) to the words “hereby,” “herein,” “hereof,” “hereunder,” and similar terms
are to be deemed to refer to this Agreement as a whole and not to any specific
Section;

 

 

20



--------------------------------------------------------------------------------

(g) to the words “include,” “includes,” or “including,” are to be deemed
followed by the words “without limitation.” Any singular term in this Agreement
will be deemed to include the plural, and any plural term the singular. All
pronouns and variations of pronouns will be deemed to refer to the feminine,
masculine or neuter, singular or plural, as the identity of the Person referred
to may require;

(h) the table of contents and article and section headings are for reference
purposes only and do not limit or otherwise affect any of the substance of this
Agreement; and

(i) this Agreement is the product of negotiation by the Parties, having the
assistance of counsel and other advisers. The Parties intend that this Agreement
not be construed more strictly with regard to one Party than with regard to the
other Party.

4.5. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

4.6. Facsimiles; Counterparts. Delivery of an executed signature page of this
Agreement by facsimile or other customary means of electronic transmission
(e.g., .pdf) shall be deemed binding for all purposes hereof, without delivery
of an original signature page being thereafter required. This Agreement may be
executed in one or more counterparts, each of which, when executed, shall be
deemed to be an original and all of which together shall constitute one and the
same document.

4.7. Entire Understanding; No Third-Party Beneficiaries. This Agreement and the
Exhibit hereto constitute the entire agreement of the Parties and supersede all
prior agreements and undertakings, both written and oral, between the Parties,
or any of them, with respect to the subject matter of this Agreement. This
Agreement shall be binding upon and inure solely to the benefit of each Party
and their respective successors and assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement; provided, however, that each Party agrees that any Participating
Shareholder Indemnified Party shall be entitled to assert rights and remedies
hereunder as a third-party beneficiary hereto with respect to those provisions
of this Agreement affording a right, benefit or privilege to such Participating
Shareholder Indemnified Party. Only the parties that are signatories to this
Agreement or a joinder to this Agreement (and their permitted successors and
assigns) shall have any obligation or liability under, in connection with,
arising out of, resulting from or in any way related to this Agreement or any
other matter contemplated hereby or the process leading up to the execution and
delivery of this Agreement and the transactions contemplated hereby, subject to
delivery of this Agreement and such transactions and other provisions of this
Agreement.

 

21



--------------------------------------------------------------------------------

4.8. Governing Law.

(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN DELAWARE, AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES TO
THE EXTENT THAT SUCH PRINCIPLES WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.

(b) The Parties irrevocably submit to the exclusive personal jurisdiction of the
courts of the State of Delaware and the Federal courts of the United States of
America located in the State of Delaware in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement of this Agreement or of any
such document, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Agreement or any such document
may not be enforced in or by such courts, and the Parties irrevocably agree that
all claims relating to such action, proceeding or transactions shall be heard
and determined in such a Delaware state or Federal court. The Parties consent to
and grant any such court jurisdiction over the person of such Parties and, to
the extent permitted by Law, over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 4.1 or in such other manner as may
be permitted by Law shall be valid and sufficient service thereof.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) IT MAKES THIS WAIVER
VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.8(c).

4.9. Assignment. This Agreement shall inure the benefit of and be binding upon
the successors and assigns of the Parties, including subsequent holders of
Registrable Securities to the extent permitted herein.

 

22



--------------------------------------------------------------------------------

4.10. Specific Performance. The Parties acknowledge and agree that each would be
irreparably damaged in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that any non-performance or breach of this Agreement by any Party
could not be adequately compensated by money damages alone and that the Parties
would not have any adequate remedy at law. In the event of any breach or
threatened breach by any Party of any provisions contained in this Agreement,
the non-breaching Party shall be entitled (in addition to any other remedy that
may be available to it whether in law or equity, including monetary damages) to
seek and obtain (a) a decree or order of specific performance to enforce the
observance and performance of such provisions, and (b) an injunction restraining
such breach or threatened breach. No Party nor any other Person shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 4.10,
and each Party irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument. The
Parties further agree that they shall not object to the granting of an
injunctive relief on the basis that there exist adequate remedy at law may
exist.

4.11. Termination. This Agreement (other than Section 2.7) shall terminate with
respect to a Shareholder upon the first date on which such Shareholder and any
other Shareholders that are an Affiliate of such Shareholder cease to hold any
Registrable Securities. Nothing in this Agreement shall be deemed to release any
Party from any liability for any willful and material breach of this Agreement
occurring prior to any termination hereof or to impair the right of any Party to
compel specific performance by any other Party of its obligations under this
Agreement.

[Signature page follows.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BUFFALO INVESTOR I, L.P. By:   Buffalo Investor I GP LLC, its general partner
By:  

/s/ Chris Beale

Name:   Chris Beale Title:   President BUFFALO INVESTOR II, L.P. By:   Buffalo
Investor II GP LLC, its general partner By:  

/s/ Chris Beale

Name:   Chris Beale Title:   President SEMGROUP CORPORATION By:  

/s/ Carlin G. Conner

Name:   Carlin G. Conner Title:   President and Chief Executive Officer

SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder

The undersigned is executing and delivering this Joinder Agreement (this
“Joinder Agreement”) pursuant to the Registration Rights Agreement, dated as of
July 17, 2017 (the “Registration Rights Agreement”), by and between Buffalo
Investor I, LP, Buffalo Investor II, LP and SemGroup Corporation. Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Registration Rights Agreement.

By executing and delivering this Joinder Agreement to the Registration Rights
Agreement, the undersigned hereby agrees to become a party to, be bound by, and
comply with the provisions of, and shall have the full rights and obligations
under, the Registration Rights Agreement as a “Shareholder” thereunder.

Accordingly, in consideration of the mutual covenants and agreements set forth
in the Registration Rights Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned has executed and delivered this Joinder Agreement as of the
            day of             , 20    .

 

[SHAREHOLDER]

By:  

 

Name:   Title:  